PER CURIAM.
The plaintiffs, who were the contract sellers of a large parcel of property, sued for specific performance of a deposit receipt contract and for damages. The trial court, after a trial without jury, found for the defendants, and this appeal followed.
The trial court found that the defendant purchasers were not in default for having failed to close the transaction due to a discrepancy between the land which the defendants were led to believe they would receive under the contract and the land which the plaintiffs were able to deliver. This finding is supported by substantial evidence in the record. We, therefore, hold that the finding of the trial judge may not be reversed on appeal. See Apeco Marina, Inc. v. St. Paul Fire & Marine Insurance Company, 301 So.2d 136 (Fla.3d DCA 1974).
Affirmed.